          Case 1:20-cr-00465-AJN Document 7
                                          6 Filed 09/17/20
                                                  09/16/20 Page 1 of 1




                                                           September 16, 2020
                                       9/17/20
VIA ECF
Honorable Alison J. Nathan
                                           SO ORDERED. 9/17/20          In light of the Defendant's request
United States District Judge                                            and his knowing and voluntary
Southern District of New York                                           waiver of his rights under Rule 32,
40 Foley Square                                                         the sentencing in this matter is
New York, NY 10007                         Alison J. Nathan, U.S.D.J.   hereby re-scheduled to November
                                                                        30, 2020 at 2 p.m.
Re: United States v. Michael Stern, 20-Cr-465(AJN)
                                                                        SO ORDERED.
Dear Judge Nathan:

        I am writing to request an expedited sentencing on Mr. Michael Stern’s behalf. At
Mr. Stern’s September 4, 2020 plea proceeding, Your Honor indicated that it would
consider a defense application for an expedited sentencing in this case. Currently, Mr.
Stern’s sentencing is scheduled for January 12, 2021 at 12:30PM. However, given the fact
Mr. Stern has knowingly been the subject of this investigation since 2017, he requests an
expedited sentence as he is interested in a speedy resolution of this matter in light of the
three-year long investigation. After speaking with Mr. Stern, he understands that under
Rule 32 of the Federal Rules of Criminal Procedure, he is entitled to receive probation’s
pre-sentence report 35 days before sentencing and has a 14-day window upon receiving the
report to submit any written objections. Mr. Stern knowingly and voluntarily waives these
rights under Rule 32. I have communicated with AUSA Timothy Capozzi and the
government does not object to this request. Thank you for your consideration of this
application.

                                                           Sincerely,



                                                           Marisa K. Cabrera, Esq.
                                                           Marisa_Cabrera@fd.org
                                                           917-890-7612

Cc: AUSA Timothy Capozzi (via ECF)
